Exhibit 10.1

 

SEVERANCE AGREEMENT AND GENERAL RELEASE

 

This Severance Agreement and General Release (this “Severance Agreement”) is
entered into as of October 16, 2018, by and between Realty Income Corporation
(the “Company”), and John P. Case (hereinafter “Executive”).

 

Effective as of the date of this Severance Agreement, Executive’s employment
with the Company and its subsidiaries and affiliates shall terminate.

 

IN CONSIDERATION of the severance compensation as herein provided, to which
Executive is not otherwise entitled, Executive does hereby unconditionally,
irrevocably and absolutely release and discharge the Company, and any parent and
subsidiary corporations, divisions and other affiliated entities, past and
present, as well as its past and present directors, officers, employees,
shareholders, agents, successors and assigns (collectively, “Released Parties”),
from any and all loss, liability, claims, demands, causes of action, or suit of
any type related directly or indirectly or in any way connected to the
transactions or occurrences between Executive and the Released Parties to date,
to the fullest extent permitted by applicable law.  This release includes, but
is not limited to, any losses, liabilities, claims, demands, causes of action,
known or unknown, suspected or unsuspected, arising directly out of or in any
way related to Executive’s employment with the Company, or the termination of
Executive’s employment.  This release is intended to have the broadest possible
application and includes, but is not limited to, any tort, contract, common law,
constitutional or other statutory claims, as well as alleged violations of the
California Labor Code, any applicable California Industrial Welfare Commission
order, the California Business and Professions Code, Title VII of the Civil
Rights Act of 1964, the California Fair Employment and Housing Act, the
Americans with Disabilities Act, the Family and Medical Leave Act, the Age
Discrimination in Employment Act of 1967, all as amended, and all claims for
attorneys’ fees, costs and expenses.  However, this release shall not apply to
claims for workers’ compensation benefits or unemployment insurance benefits,
any challenge made by Executive to the validity of his release of claims under
the Age Discrimination in Employment Act, or any other claims of Executive that
cannot, by statute, lawfully be waived by this Severance Agreement.  Executive
is not waiving his rights to enforce this Agreement, not waiving vested rights
under any other agreement between the parties, not waiving indemnification and
not waiving legal fees with respect thereto.

 

IN FURTHER CONSIDERATION THEREOF, Executive hereby waives all rights he may have
to any personal relief or recovery from any charge or complaint, for events or
causes of action occurring or accruing on or before the Effective Date of this
Severance Agreement, before any federal, state, or local administrative agency
against the Released Parties, except as such waiver is prohibited by statutory
provision.  Executive further waives all rights to file or join in any action
before any federal, state, or local court against the Released Parties for any
events or causes of action occurring or accruing on or before the Effective Date
of this Severance Agreement.  Executive also acknowledges that he does not have
any current charge or claim against the Released Parties pending before any
local, state or federal agency regarding his employment.  Except as prohibited
by statutory provision, in the event that any claims are filed, they shall be
dismissed with prejudice upon presentation of this Severance Agreement, and
Executive shall reimburse the Company for the costs, including reasonable
attorneys’ fees, of defending any such action.  The attorneys’ fee provision in
the previous sentence shall not apply to any action by Executive to challenge
the enforceability of his waiver of rights under the Age Discrimination in
Employment Act.

 

1

--------------------------------------------------------------------------------



 

As consideration for entering into this Severance Agreement, Executive shall
receive the following severance compensation payable in accordance with the
terms of ¶ 10 of that certain Amended and Restated Employment Agreement between
the parties dated as of September 3, 2013 (as amended, the “Employment
Agreement”) (to the extent applicable):

 

a)                                  The total gross sum of $8,290,792, payable
in a lump sum no later than the sixtieth (60th) day following the date of this
Severance Agreement, and subject to applicable withholdings; and

 

b)                                  Group medical insurance paid for by the
Company for Executive and his dependents (if currently covered) through
October 31, 2019, or until Executive becomes covered under another group medical
insurance plan, whichever occurs first.  Executive shall immediately notify the
Company upon becoming eligible for coverage under another group medical
insurance plan.

 

Solely for purposes of the treatment (including any accelerated vesting) of any
outstanding Company equity-based awards held by the Executive, Executive shall
be deemed to have incurred a termination of employment pursuant to ¶ 10(c) of
the Employment Agreement as of the date hereof.

 

Executive’s right to receive and retain the payments and benefits described
above shall be subject to and contingent upon the execution and non-revocation
by Executive of this Severance Agreement.

 

Except as set forth in this Severance Agreement, or as otherwise mandated by
applicable law, Executive shall not be entitled to any benefits as an employee
or former employee of the Company.

 

As a condition of the foregoing payments and benefits, Executive agrees to
preserve the confidentiality of all trade secrets and other confidential
information of the Released Parties.  Executive agrees to comply, in all
respects, with the on-going confidentiality and non-solicitation provisions
contained in ¶ 12 of the Employment Agreement between the parties.  In addition,
Executive further agrees that he shall not disclose any information regarding
the Company or otherwise provide any assistance or support to, or collaborate
with, any person or entity that undertakes any action to directly or indirectly:
(i) effect a change of control of the Company; or (ii) seeks to influence the
management or policies of the Company, including through the election of one or
more persons to the Company’s Board of Directors.  Notwithstanding the
foregoing, nothing in this Agreement is intended to or shall prevent Executive
from communicating directly with, cooperating with, or providing information
(including trade secrets) in confidence to, any federal, state or local
government regulator (including, but not limited to, the U.S. Securities and
Exchange Commission, the U.S. Commodity Futures Trading Commission, or the U.S.
Department of Justice) for the purpose of reporting or investigating a suspected
violation of law, or from providing such information to Executive’s attorney or
in a complaint or other document filed in a lawsuit or other proceeding, if such
filing is made under seal.  Nothing in this Agreement is intended to conflict
with 18 U.S.C. § 1833(b) or create liability for disclosures of trade secrets
that are expressly allowed by 18 U.S.C. § 1833(b).

 

2

--------------------------------------------------------------------------------



 

Executive agrees that, from and after the date of this Severance Agreement, he
will not make any statement, publicly or privately, which disparages or would
reasonably be expected to disparage the Company, any of its subsidiaries or
affiliates or any of their respective employees, officers or directors. The
Company agrees that, from and after the date of this Severance Agreement, the
Company will not in public statements on behalf of and made in the name of the
Company make any statement which disparages or would reasonably be expected to
disparage Executive, and agrees to instruct its senior officers (senior vice
presidents and above) and directors, from and after the date of this Severance
Agreement, not to make any statement, publicly or privately, which disparages or
would reasonably be expected to disparage Executive.

 

Executive agrees to cooperate with the Company in accomplishing a smooth and
orderly transition in the transfer of responsibilities of Executive to other
employees of the Company, particularly including pending matters of which
Executive has the principal knowledge and background information.  In this
regard, Executive agrees to respond in a timely fashion to the questions which
may be presented occasionally by the Company.  Such cooperation and responses
shall not entitle Executive to any additional compensation beyond the severance
compensation specified herein above, so long as such cooperation and responses
do not unreasonably interfere with Executive’s other gainful employment or
efforts to secure gainful employment.

 

By signing this Severance Agreement, Executive represents warrants and agrees as
follows:

 

(1)                             Executive has carefully read this Severance
Agreement and understands all of its respective terms.

 

(2)                             Executive does expressly waive all of the
benefits and rights granted to him pursuant to California Civil Code
Section 1542, which provides and reads as follows:

 

“A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH
IF KNOWN BY HIM OR HER MUST HAVE MATERIALLY AFFECTED HIS OR HER SETTLEMENT WITH
THE DEBTOR.”

 

 

Executive does certify that he has read all of this Severance Agreement and the
quoted Civil Code Section, and that he fully understands all of the same, and
that he has been given the opportunity, if he desires, to review the terms of
this Severance Agreement and with counsel of his choosing.

 

3

--------------------------------------------------------------------------------



 

(3)                             Executive expressly declares and represents that
no promise, inducement or agreement not herein expressed has been made to him
and that this Severance Agreement contains the entire agreement between the
parties concerning the subject matter of this Severance Agreement and supersedes
all prior negotiations, discussions or agreements relating to the subject matter
of this Severance Agreement; provided, however, that the Employment Agreement
between the parties is incorporated and made a part of this Severance Agreement
and remains in full force and effect.

 

(4)                             Executive agrees that this Severance Agreement
may be pled as a full and complete defense to, and may be used as the basis for
an injunction against, any action, suit or other proceeding which may be
prosecuted, instituted or attempted by Executive in breach hereof.  Executive
further agrees that in the event an action or proceeding is instituted by
Executive or the Company or any party released hereby in order to enforce the
terms or provisions hereof, the prevailing party shall be entitled to an award
of reasonable costs and attorneys’ fees.  This attorneys’ fee provision shall
not apply to an action brought by Executive to challenge the enforceability of
his waiver of rights under the Age Discrimination in Employment Act.

 

(5)                             The parties agree that this Severance Agreement
shall bind Executive, his heirs, successors, agents, representatives and
assigns, and each of them, and shall inure to the benefit of the successors and
assigns of the respective parties hereto.

 

(6)                             Executive has signed this Severance Agreement
knowingly and voluntarily, and no promises or representations have been made to
him to induce him to sign this Severance Agreement.

 

(7)                             If Executive is under age 40 as of the date he
signs this Severance Agreement, he understands that the acceptance procedures of
this ¶ 7 apply to him.  Executive understands that he may take up to twenty-one
(21) days to sign this Severance Agreement and the Severance Agreement shall be
effective immediately upon the date of his signature (“Effective Date”).

 

(8)                             If Executive is age 40 or over as of the date he
signs this Severance Agreement, he understands that the acceptance procedures of
this ¶ 8 apply to him.  Executive acknowledges and agrees that:  a) he has been
advised to consult with an attorney before executing this Severance Agreement;
b) he has been given at least twenty-one (21) days to consider and sign this
Severance Agreement; c) Executive may revoke his acceptance of this Severance
Agreement within seven days after he signs it by delivering a written revocation
to the President, Chief Operating Officer so that such written revocation is
received by no later than the seventh day; d) this Severance Agreement shall not
be binding and enforceable until the eighth day after Executive signs this
Severance Agreement without revoking it (“Effective Date”); and e) this
Severance Agreement does not waive or release any rights or claims that
Executive may have under the Age Discrimination in Employment Act that arise
after execution of this Severance Agreement.

 

IN WITNESS WHEREOF, the undersigned have executed this Severance Agreement and
General Release as of the date first above written.

 

4

--------------------------------------------------------------------------------



 

 

REALTY INCOME CORPORATION

EXECUTIVE

 

 

 

 

 

 

 

 

 

By:

/s/ Michael D. McKee

 

/s/ John P. Case

 

 

Michael D. McKee

John P. Case

Title:

Chairman of the Board of Directors

 

 

5

--------------------------------------------------------------------------------

 